Title: Thomas Jefferson to David Bailie Warden, 24 November 1818
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Dear Sir
            Monticello
Nov. 24. 18.
          
          Age and declining health have very much disabled me from the duties of correspondence, or your several kind favors should not have been unacknoleged. I am just now recovering from an illness of 3. months, and have hardly yet taken my place at the writing table. so uneasy indeed have the labors of that become from these causes that I have been obliged to retire from all general correspondence. the interest I take in the government and science of France renders your favors not the less acceptable because I cannot answer them; and that which I take in your own success will always render gratifying whatever I can hear in favor of it. the message of our President to Congress, delivered a few days ago, will have given you  full information of the state of our affairs. our transactions with Spain have given a scope to the European news writers for insinuations not favorable to our political morality. but without foundation. the government never hesitated a moment as to the restoration of the places taken by their officers, without orders, but not without cause. and had they hesitated, the general outcry raised by our whole people against the act, while they supposed it an intended aggression, would not have permitted the retention of the places. this outcry (altho groundless) gave me great pleasure, as an evidence that could the government in any case be disposed to swerve from morality in it’s foreign transactions, the public opinion would not permit it.   the Debures serve me so well, that I have continued my applications for books to themselves directly. I expect daily a cargo from them, and wonder indeed I have not heard of it before this date. in the ensuing spring I shall make them a remittance as usual for still another. I observe indeed that the cost of books is immensely advanced since I was at Paris. with sincere wishes for your health & happiness, accept the assurance of my constant esteem & respect.
          Th: Jefferson
        